Case 2:20-cv-00954-CCC-ESK Document 32 Filed 09/03/20 Page 1 of 5 PageID: 373




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY



 DEIDRE DENNIS, et al.,
                                                Case No. 20–cv–00954–CCC–ESK
                Plaintiffs,

          v.
                                                      OPINION AND ORDER
 MYLIFE.COM, INC.,

                Defendant.


Kiel, U.S.M.J.

      DEFENDANT, following the entry of default against it by the Clerk of the
Court, has filed a motion to set aside the entry of default (Motion To Set Aside)
pursuant to Federal Rule of Civil Procedure 55(c).          (ECF No. 9 through ECF No. 9–
6.) Plaintiffs oppose the Motion To Set Aside.              (ECF No. 13; ECF No. 13–1.)
Defendant has replied to plaintiffs’ opposition.       (ECF No. 17.) This Court will
resolve the Motion To Set Aside upon review of the papers and without oral argument.
See L.Civ.R. 78.1(b). This Court intends, among other things, to: (a) grant the
Motion To Set Aside; and (b) set aside the default that has been entered against
defendant.     The reasoning for this holding is as follows:
      1.       Defendant is in the business of running a website that provides
electronic “reputation” profiles of consumers that may be accessed for a fee.        (ECF
No. 1.)    Plaintiffs allege defendant has violated, inter alia, the Federal Fair Credit
Reporting Act (FCRA) and the New Jersey Truth-in-Consumer Contract, Warranty
and Notice Act by creating profiles that contain: (a) inaccurate information that is
harmful to their reputations; and (b) other personal and financial information that
may be accurate, but that nonetheless disrupts their privacy.         (Id.) Plaintiffs seek
to assert their claims as part of a class action.   (Id.)
Case 2:20-cv-00954-CCC-ESK Document 32 Filed 09/03/20 Page 2 of 5 PageID: 374




         2.    The decision whether to set aside the entry of a default is within the
discretion of the Court.     See Farnese v. Bagnasco, 687 F.2d 761, 763–64 (3d Cir.
1982); see also Handle v. Postmaster Gen., U.S. Postal Serv., 806 F.App’x 95, 100 (3d
Cir. 2020) (holding the same).         The eventual entry of a default judgment is
disfavored, and decisions on the merits are to be encouraged.       See Farnese, 687 F.2d
at 764; see also Nationwide Mut. Ins. Co. v. Starlight Ballroom Dance Club, Inc., 175
F.App’x 519, 521–22 (3d Cir. 2006) (holding the same).
         3.    This Court finds that plaintiffs will not be prejudiced if the default is set
aside.    See Farnese, 687 F.2d at 764.     Even though the plaintiffs argue they “will be
prejudiced if the entry of default is set aside owing to the ongoing nature of their
injury” (ECF No. 13 at p. 8), that is not a sufficient reason to permit the default to
remain in place.    See Sourcecorp Inc. v. Croney, 412 F.App’x 455, 460 (3d Cir. 2011)
(in vacating an entry of a default judgment, holding “the costs associated with
continued litigation normally cannot constitute prejudice”); see also Beauty Plus
Trading Co. v. Bee Sales Co., No. 15–08502, 2017 WL 706604, at *3 (D.N.J. Feb. 21,
2017) (rejecting a plaintiff’s argument in opposition to a motion to set aside a default
that “it w[ould] be prejudiced because it w[ould] be forced to continue litigating
liability and because its relief ha[d] been delayed,” and holding “a delay in realizing
satisfaction on a claim rarely serves to establish the degree of prejudice sufficient to
warrant the denial of a motion to vacate default” (internal quotation marks,
alterations, and citation omitted)).
         4.    This Court also finds that defendant has presented several litigable
defenses in the action.     See Farnese, 687 F.2d at 764.      Defendant argues, among
other things, that: (a) plaintiffs lack standing to bring these claims because they have
not suffered any injury; (b) it is not a credit reporting agency, and thus the conduct
in issue not regulated by the FCRA; (c) its website reproduces information that is
already publicly available; and (d) there will be highly individualized inquiries into
the damages, if any, suffered by any particular consumer, and thus plaintiffs’ claims
are not suitable for class certification.   (See ECF No. 9–1 at pp. 11–13.) This Court




                                              2
Case 2:20-cv-00954-CCC-ESK Document 32 Filed 09/03/20 Page 3 of 5 PageID: 375




acknowledges that plaintiffs vigorously dispute defendant’s proffered defenses, e.g.,
plaintiffs argue they possess standing to bring their claims pursuant to the holding
in Spokeo, Inc. v. Robins, 136 S.Ct. 1540 (2016) in that they can demonstrate that
they have suffered concrete and particularized harm, and that defendant’s conduct is
regulated by the FCRA because it assembles consumer information in order to sell
background reports.     (See ECF No. 13 at pp. 12–33; see also id. at p. 24
(characterizing defendant’s business model as “Orwellian”).) However, plaintiffs’
arguments present a dispute that should be addressed through discovery and then, if
necessary, either in a dispositive motion or during a trial.
      5.     Additionally, this Court finds that the entry of default was not caused
by the culpable conduct of defendant or its counsel, but was due to excusable neglect.
See Farnese, 687 F.2d at 764.    Defendant states that the delay was caused because
plaintiffs served a less-than-knowledgeable employee of defendant instead of
defendant’s well-publicized registered agent, and that defendant first became aware
of plaintiffs’ service of process when it received a notice in the mail about the request
for entry of default.   (See ECF No. 9–1 at p. 1; see also ECF No. 9–2 at p. 1
(defendant’s general counsel declaring that defendant has a registered agent for
service).) In addition, counsel for defendant requested that plaintiffs consent to set
aside the entry of default before it resorted to motion practice, and — as counsel for
plaintiffs readily admits — the request was denied.            (See ECF No. 13 at p. 1
(plaintiffs admitting same).) Furthermore, counsel for defendant appeared in this
case within nine days of when the Clerk of the Court entered default.    (Compare ECF
entry following ECF No. 6 (the entry of default), with ECF No. 7 (the filing of the
notice of appearance by counsel for defendant).) Therefore, the Court finds that
defendant’s earlier failure to appear in the case was neither willful nor in bad faith.
      6.     Plaintiffs appear to be under the mistaken impression that a default
judgment has already been entered against defendant.            (See ECF No. 13 at p. 8
(arguing that “the court must first consider whether setting aside the judgment will
prejudice the plaintiff”); id. (arguing that “[p]rejudice can arise in a variety of




                                           3
Case 2:20-cv-00954-CCC-ESK Document 32 Filed 09/03/20 Page 4 of 5 PageID: 376




contexts, and may include … the plaintiff’s reliance on the judgment”); id. at p. 33 n.
10 (discussing “factor[s] to consider when assessing a motion to vacate default
judgment”); ECF No. 13–1 at p. 1 (plaintiffs’ proposed order, which describes the
Motion To Set Aside as concerning a prior “entry of default judgment”).) However,
only a default has been entered by the Clerk of the Court, and thus harsher scrutiny
of defendant’s conduct is not required in addressing the Motion To Set Aside.         See
Fed.R.Civ.P. 77(c)(2)(B) (authorizing the Clerk to enter default).
       7.     Defendant moved to dismiss the complaint while its Motion To Set Aside
was pending.     (See ECF No. 18.)     Such a filing was procedurally improper, and it
deprived plaintiffs of an opportunity to file proper opposition due to the uncertainty
of whether the Motion To Set Aside would be granted.        See Avraham v. Golden, No.
18–11795, 2019 WL 699958, at *3 (D.N.J. Feb. 19, 2019) (holding that defendant’s
motion to dismiss had to be denied, albeit without prejudice and with leave to refile,
in view of defendant’s simultaneously-pending motion to set aside an entry of
default).   As plaintiffs correctly point out, such a filing where an entry of default had
yet to be set aside “is a procedural non sequitur.”    (ECF No. 27 at p. 1.)   Thus, this
Court will administratively terminate the pending motion to dismiss without
prejudice, and grant defendant leave to move again upon a new notice of motion
within 14 days of entry of this opinion and order.     See Rolo v. Gen. Dev. Corp., 949
F.2d 695, 702 (3d Cir. 1991) (holding a court possesses the “inherent power to control
its docket so as to promote fair and efficient adjudication”); see also Landis v. N. Am.
Co., 299 U.S. 248, 254 (1936) (discussing “the power inherent in every court to control
the disposition of the causes on its docket with economy of time and effort for itself,
for counsel, and for litigants”).   Accordingly,




                                            4
Case 2:20-cv-00954-CCC-ESK Document 32 Filed 09/03/20 Page 5 of 5 PageID: 377




      IT IS on this   3rd day of September 2020       ORDERED that:
      1.     Defendant’s motion to set aside the entry of default (ECF No. 9) is
GRANTED.
      2.     The default that has been entered against defendant (ECF entry
following ECF No. 6) is SET ASIDE.
      3.     Defendant’s motion to dismiss (ECF No. 18) is ADMINISTRATIVELY
TERMINATED, without prejudice and with leave to defendant to do one of the
following within 14 days of entry of this opinion and order: (a) move to dismiss again
upon a new notice of motion; or (b) file an answer.



                                                  /s/ Edward S. Kiel
                                                 EDWARD S. KIEL
                                                 UNITED STATES MAGISTRATE JUDGE




                                          5
